Citation Nr: 0839883	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  02-05 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to specially adapted housing or a special 
home adaptation grant.

2.  Entitlement to assistance in the purchase of an 
automobile or other conveyance and adaptive equipment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran reportedly served on active duty from January 
1975 to March 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied the benefits sought on 
appeal.  


REMAND

The Board has determined that additional development is 
necessary prior to completion of its appellate review.  In 
this regard, subsequent to the most recent Supplemental 
Statement of the Case, dated in May 2007, the Board received 
a substantial amount of additional medical evidence that was 
not previously of record.  However, a Supplemental Statement 
of the Case reflecting review of the new evidence has not 
been issued by the RO.  

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. §§ 
19.37, 20.1304 (2008).  In October 2008, the Board notified 
the appellant that it could not adjudicate her claims without 
a waiver of RO review.  Later that same month, the 
appellant's response was received, in which she indicated 
that she desired to have her claims remanded to the agency of 
original jurisdiction for review.  Given the foregoing, on 
remand, the RO must review the new evidence and, if either of 
the claims remains denied, include such evidence in a 
Supplemental Statement of the Case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

Readjudicate the issues on appeal with 
consideration of all evidence received 
since the issuance of the most recent 
Supplemental Statement of the Case in May 
2007.  If the benefits sought are not 
granted, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

